NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                         File Name: 05a0382n.06
                            Filed: May 11, 2005

                                       No. 04-3704

                        UNITED STATES COURT OF APPEALS
                             FOR THE SIXTH CIRCUIT


SHARON MARTAUZ              and   FRANK      )
MARTAUZ,                                     )
                                             )
       Plaintiffs-Appellants,                )
                                             )
v.                                           )   ON APPEAL FROM THE UNITED
                                             )   STATES DISTRICT COURT FOR THE
THE TRAVELERS INDEMNITY                      )   NORTHERN DISTRICT OF OHIO
COMPANY OF ILLINOIS et al.,                  )
                                             )
       Defendants-Appellees.                 )




       Before: GUY, DAUGHTREY, and GIBBONS, Circuit Judges.


       PER CURIAM. Plaintiffs Sharon and Frank Martauz originally brought this civil

action in state court against defendants Travelers Indemnity Company of Illinois, Travelers

Insurance Company, and National Union Fire Insurance Company of Pittsburgh, seeking

declaratory and injunctive relief under uninsured motorist and umbrella insurance policies

issued by the defendants to Sharon Martauz’s then-employer, Metropolitan Life Insurance

Company, for injuries that she suffered in a 1989 automobile accident while on a business

trip for MetLife. The defendants removed the action to federal court and filed motions for

summary judgment, based on their contention that notices they received from the plaintiffs
No. 04-3704
Martauz v. Travelers Indemnity Co.

in 2001 were untimely. The district court granted summary judgment to the defendants,

finding that the plaintiffs had failed to comply with the notice provisions of the


policies when they waited over twelve years to inform the defendants of their claims. In

response to the plaintiffs’ contention that they could not have given earlier notice because

they did not know that they were covered under the policies, the district court held that the

Martauzes had breached the notice provisions by not “exercising diligence in investigating

possible coverage” within a reasonable time after the accident that caused Sharon

Martauz’s injuries.


       Having had the benefit of oral argument, and having studied the record on appeal

and the briefs of the parties, we are not persuaded that the district court erred in dismissing

the complaint. Because the reasons why judgment should be entered for the defendants

have been fully articulated by the district court, the issuance of a detailed opinion by this

court would be duplicative and would serve no useful purpose. Accordingly, we AFFIRM

the judgment of the district court upon the reasoning set out by that court in its

memorandum opinion and order dated April 29, 2004.




                                             -2-